CHIEF JUSTICE PRYOR
delivered the opihion oe the court.
This is a controversy between landlord and tenant, by a writ of forcible detainer, under which an ejection was had. The tenant claims that he was holding as a tenant from year to year, and the term of one year having expired without notice to quit, the holding over entitled him to the use and possession for another year. Again, the tenant says that he was holding over, and entitled to the jjossession for another year under a contract made with his landlord. Article 4 of chapter 66, General Statutes,'provides that: “If by contract a term or tenancy for a year or more is to expire on a certain day, the tenant shall abandon the premises on that day, unless by express contract he secures the right to remain longer.” It is further provided, that if he holds over without such contract, proceedings may be had to eject him within ninety days after the term of renting expires. But if proceedings are not had within that time, then he can hold for one year longer from the time the tenancy expired.
We think it doubtful, from the testimony introduced by the appellee, whether any contract was entered into by which the renting was, for a year or more, to expire on a certain day. The tenant entered renting for one year, with the privilege of two, and after that he rented for another year, with the understanding that he was to have it, according to the testimony of the appellee, until his landlord wanted it; but assuming, as both parties contend, that it was a renting from year to year, the rent to expire on the first of May each year, the rent payable monthly, then it is plainly proven by the witness for the appellee that when he *15started out on. one year lie became a renter for that year, and sncli he understood to be the terms of the contract. This fact is .also clearly established by Unger, the testimony on both sides conducing to show such a contract; and we think the testimony of the appellee is as conclusive as to this matter, if not more so, than that of the appellant.' The appellant had not only entered upon his fourth year, but had actually paid the rent to his landlord, who had sold the house and lot to the appellee. The mere holding over, where there is a renting to expire at the end of the year, will not make the party in possession a tenant for another year, unless the holding is for a greater period than ninety days from the expiration of his term, without proceedings to remove him; but he may obtain the right to hold another year by contract with his landlord ; and the payment of one month’s rent in the last year, and after the third year had expired, would be persuasive evidence of the existence of such a contract. But in addition to that, the testimony conduces clearly to show a contract by which the tenant had the right to hold another year. The sale by the landlord to the • appellee placed the latter in no better condition with reference to the tenant than the landlord occupied. In our opinion, from the proof of appellee, the peremptory instruction should have been given. The judgment reversed, and remanded for proceedings consistent with this opinion. -